Citation Nr: 1605501	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for hypertension.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected diabetes mellitus type 2 for the rating period from May 8, 2001 to April 27, 2005.

3.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected sleep apnea. 

4.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left knee cartilage injury with osteoarthritis (left knee disability).

5.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected right knee cartilage injury with osteoarthritis (left knee disability).

6.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an effective date prior to April 18, 2012 for service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1960 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from March 2005 (diabetes mellitus type 2), August 2005 (right and left knees), December 2008 (hypertension), February 2015 (sleep apnea), and September 2015 (TDIU) rating decisions by the Department of Veterans Affairs VA Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran was scheduled for a Board hearing in September 2010.  In a September 2010 statement, the Veteran withdrew the request for a Board hearing.  See 
38 C.F.R. § 20.704 (2015).

The issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type 2 for the rating period from April 27, 2005 was denied by the Board in February 2012.  The Veteran appealed the Board's February 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued an order that vacated the February 2012 Board decision regarding that issue and remanded the matter on appeal for readjudication consistent with the instructions outlined in a January 2013 Joint Motion for Remand (JMR).  In January 2014, the Board dismissed the issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type 2 for the rating period from April 27, 2005 after the Veteran, through the authorized representative, withdrew the issue in a July 2013 statement.  

The February 2012 Board decision also remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, including to provide the Veteran with VA medical examinations.  This was accomplished and the Board finds that the AOJ substantially complied with the February 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

A September 2015 rating decision granted service connection for right and left knee osteoarthritis and rated the osteoarthritis with the service-connected left and right knee cartilage injury disabilities on appeal.  Therefore, the Board has combined and will rate the osteoarthritis with the right and left knee disabilities as listed on the Title page. 

The issues of service connection for hypertension, and higher initial rating and earlier effective date for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. For the initial rating period May 8, 2001 to April 27, 2005, the service-connected diabetes mellitus type 2 was managed with diet only, and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  

2. For the entire rating period from February 18, 2005, the right and left knee disabilities have been manifested by painful, noncompensable, limitation of motion with stiffness, crepitation, and frequent episodes of pain, locking, and effusion of both knees.  

3. For the entire rating period from February 18, 2005, the Veteran's right and left knee disabilities have not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

4. For the rating period from December 1, 2007, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.

5.  The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected posttraumatic stress disorder (PTSD) disability from December 1, 2007.


CONCLUSIONS OF LAW

1. For the initial rating period from May 8, 2001 to April 27, 2005, the criteria for an initial disability rating in excess of 10 percent for diabetes mellitus type 2 have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.119, Diagnostic Code 7913 (2015). 

2. Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 20 percent, and no higher, for the service-connected left knee cartilage injury with osteoarthritis are met for the entire rating period from February 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 20 percent, and no higher, for the service-connected right knee cartilage injury with osteoarthritis are met for the entire rating period from February 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the rating period from December 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for a higher rating for the diabetes mellitus type 2 disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issues of increased rating of the right and left knee disabilities, the RO issued a March 2005 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a February 2015 letter sent prior to the initial adjudication of the claim for a TDIU in the July 2015 rating decision and September 2015 supplemental statement of the case, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  In March 2015, the RO requested Social Security Administration (SSA) records.  A March 2015 SSA response indicated that there were no SSA disability records for this Veteran.

VA provided VA examinations in May 2005, November 2008, and March 2015 to help determine the severity of the right and left knee disabilities.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the nature and severity of the Veteran's right and left knee disabilities supported by clinical data.  Id.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In September 2010, the Veteran's authorized representative asserted that the May 2005 VA knee examination was inadequate because the VA examination report merely stated that the range of motion of the knees was from 0 to 125 degrees without specifying whether this measurement was knee flexion or extension.  However, VA provided VA knee examinations in November 2008 and March 2015, which provided measurements of right and left knee extension and flexion, and continued to show noncompensable limitation of flexion and extension of both knees.  Therefore, the May 2005 VA examiner's failure to specify whether the knee range of motion referred to extension or flexion was not prejudicial to the Veteran because the rest of the VA examinations and treatment record throughout the appeal period showed noncompensable limitation of motion of both knees. 

The Board is aware that the March 2015 VA knee examination report indicates that the claims file was not reviewed.  The Board is using the March 2015 VA medical examination report to determine the Veteran's contemporaneous right and left knee symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the March 2015 VA examiner of his current right and left knee symptoms, in fact did so, and that the reports of the Veteran's current symptoms were specifically noted in the VA examination report.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).  

As the Veteran was capable of supplying the information regarding his current right and left knee symptomatology and functional impairment, and the VA examiner made clinical findings with respect to the right and left knee disabilities, the March 2015 VA examiner's failure to review the claims file does not render the March 2015 VA examination report inadequate on the relevant question of the current level of severity of the right and left knee symptomatology, specifically including the findings measured at that examination, which are valid measures independent of any history.  See Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, the Board finds that the March 2015 VA medical examination report is adequate for rating purposes. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for diabetes mellitus type 2 for the initial rating period from May 8, 2001 to April 27, 2005, and finds that the severity of the diabetes mellitus type 2 disability on appeal has not changed during the above -reference period so as to warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right knee and left knee disabilities did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right knee and left knee disabilities did not undergo an increase within the one year period before the claim was filed with VA in February 2005.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability Rating Analysis for Diabetes Mellitus Type 2

For the initial rating period from May 8, 2001 to April 27, 2005, the service-connected diabetes mellitus type 2 is rated as 10 percent disabling under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.118.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only, is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of all the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for diabetes mellitus type 2 for the initial rating period from May 8, 2001 to April 27, 2005.  The record reflects that during this period diabetes mellitus type 2 was manageable by restricted diet only, and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  In an April 2003 statement, the Veteran indicated that he went to a diabetes clinic and questioned the physician assistant's recommendations to manage diabetes with diet only without medications.  See April 2003 VA Form 21-4138.  Therefore, according to the Veteran's statement, the Veteran was not on diabetes medication as of April 2003.  A February 2002 VA treatment record shows that diabetes was ruled out.  A December 2002 VA examination report shows that the Veteran had a questionable diagnosis of diabetes, and that he was placed on oral medication in November 2001, but was advised to try to deal with it with diet.  The February 2008 VA examination report noted that the Veteran was diagnosed with diabetes mellitus type II in 2002.  VA treatment records dated in January 2003 and July 2003 showed notations that fasting blood sugar tests were stable and that the Veteran was not on any diabetes medications.  VA treatment records dated in December 2003 and January 2004 showed no diabetes medications on the Veteran's active medications list.  The lay and medical evidence does not otherwise show that diabetes mellitus type 2 required insulin or oral hypoglycemic agent in addition to restricted diet during this period.

Based on the foregoing, the weight of the lay and medical evidence of record demonstrates that during this period diabetes mellitus was manageable by restricted diet only, and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  For these reasons, the weight of the evidence is against the assignment of an initial disability rating in excess of 10 percent under DC 7913 for diabetes mellitus type 2 for the initial rating period from May 8, 2001 to April 27, 2005.  38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7913.

Disability Rating Analysis for Right and Left Knee Disabilities

The Veteran is in receipt of a 10 percent (maximum) rating for each knee for the rating period from February 18, 2005 under DC 5003.  Id.  A December 2001 rating decision granted service connection for right and left knee cartilage injury, initially assigning a 10 percent disability rating for each knee from May 10, 1994 based on painful noncompensable limitation of motion under DC 5003.  38 C.F.R. § 4.71a.  A 10 percent rating is the maximum schedular rating provided for each knee joint under DC 5003.  On February 18, 2005, VA received the claim for increased rating for the right and left knee disabilities on appeal.  

On the question of which criteria the RO actually used to rate the left and right knee disabilities, the following facts are of more probative value than the selection of the Diagnostic Code attached to the codesheet (rating sheet) when entering the rating: that the evidence showed the Veteran was diagnosed with left and right knee injuries, clinical findings of noncompensable limitation of motion, and the VA adjudicator's substantive reasons and bases (rating on pain and noncompensable limitation of motion under 38 C.F.R. § 4.59).  The Board's determination of what the RO actually found, and which rating criteria were actually applied, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C.A. § 7104 (West 2014) (the Board decides "all questions" in a case). 

The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet," so correction of the Diagnostic Codes is required to show the actual criteria used to initially rate the Veteran's left and right knee disabilities.  See 38 C.F.R. § 4.27 (2015) ("diagnostic code numbers...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the right and left knee disabilities were effectively rated under DC 5003 based on pain and noncompensable limitation of motion.  See 38 C.F.R. §§ 4.27, 4.59; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Veteran has generally contended that higher ratings for the right and left knee disabilities are warranted.  During the May 2005 VA examination, the Veteran reported that he had bilateral knee pain, which he rated at 6 out of 10 with intermittent swelling.  The Veteran reported that the right knee gave out two times per week, but the left knee did not give out.  During the November 2008 VA examination, the Veteran reported bilateral knee pain, which was aggravated by walking with no flare-ups or incoordination.  The Veteran also reported that he had fatigue and lack of endurance in the knees and that he did not drive or perform any house work.  During the March 2015 VA examination, the Veteran reported bilateral knee pain and locking with walking, as well as flare-ups of pain and swelling three times per year, which lasted one week each.  The Veteran reported difficulties with lifting and standing, ability to walk less than a mile, and no difficulties with sitting. 

The diagnostic codes relevant to this case are 5003 and 5256-5263.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 more minor joints, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

DC 5258 allows for a single and maximum 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion. 

The diagnostic codes that rate on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees in extension and to 140 degrees in flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71 a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

DC 5055, for knee replacement (prosthesis), provides criteria for rating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

The Board finds that the evidence is in equipoise on the question of whether manifestations of the right and left knee disabilities more nearly approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 for each knee are met.  Application of DC 5258 is more favorable to the Veteran because it results in a higher disability rating of 20 percent for each knee.  

The Veteran has been in receipt of a 10 percent rating (the highest schedular rating) for each knee under DC 5003.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). 

In this case, the evidence shows that the right and left knee disabilities have been manifested by frequent symptoms of joint pain, effusion, and locking bilaterally, with evidence that the Veteran was originally service connected for cartilage injuries in both knees, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258 for the entire rating period for each knee.  See May 2005 VA examination (noting the Veteran's reports of knee pain and intermittent swelling); March 2015 VA examination report (noting the Veteran's reports of knee pain and locking, as well as clinical findings of recurrent right knee effusion, swelling, pain, and stiffness status-post 1993 right knee arthroscopy).  While the March 2015 VA examiner found no meniscus abnormality in either knee, including any finding of dislocation, the original injuries for which the Veteran is service connected were cartilage injuries, which is suggestive of some cartilage damage.  Additionally, the right and left knee disability picture is sufficiently characteristic of, and more nearly approximates, cartilage dislocation and residuals upon which this type injury is rated; therefore, DC 5258 is the most suitable Diagnostic Code to rate the right and left knee disabilities.  See 38 C.F.R. §§ 4.20, 4.21, 4.27.  Based on the foregoing, and given the subjective reports and clinical findings of pain, recurrent effusion or swelling, and locking in both knees, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under DC 5258 is warranted for each knee for the entire rating period from February 18, 2005.  For this reason, the change of DC to 5258 is more appropriate because it recognizes the nature of the cartilage injury (anatomical location and functional impairment), and rates on symptoms the Veteran has (pain, recurrent effusion or swelling, and locking), and is both potentially and actually more favorable to the Veteran in this case, resulting in a 20 percent disability rating for each knee.  

In any case involving knee pain, locking, or effusion, separate ratings may not be assigned under DCs 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5003 will be discontinued.  This change in Diagnostic Code does not amount to a reduction, as the ratings for the right and left knee disabilities increase from 10 percent to 20 percent as a result of this decision.

The rating criteria under DCs 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in DC 5258 and surgically absent in DC 5259.  DC 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and DC 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban, 6 Vet. App. at 261 (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically symptoms of frequent locking, pain, and effusion into the joint, of the Veteran's knee disabilities under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5259 in this case is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent). 

VA examined the knees in May 2005.  The May 2005 VA examiner recorded right knee range of motion from 0 to 125 degrees and left knee range of motion from 0 to 130 degrees, to include as due to pain, with no additional limitation of motion after repetitive use and during flare-ups.  The May 2005 VA examiner noted that there was medial and lateral tenderness, as well as inferior tenderness with slight crepitus but no laxity in both knees.  The May 2005 VA examiner opined that there was no instability, weakness, excess fatigability, or incoordination of the knees.  The May 2005 VA examiner diagnosed degenerative joint disease (DJD) of the right knee with status postoperative procedure in 1967 and 1996 with continued knee pain and  moderate disability with progression, as well as DJD of the left knee with knee pain and swelling, as well as minimal disability with progression.  

VA examined the Veteran in November 2008.  The November 2008 VA examiner recorded right and left knee flexion to 140 degrees and extension to 0 degrees without pain.  The November 2008 VA examiner assessed no change in range of motion after repetitive use due to incoordination, fatigue, weakness, lack of endurance, or pain.  The November 2008 VA examiner noted that there was mild joint line tenderness with sub-patellar popping with flexion and extension bilaterally, without effusion.  The November 2008 VA examiner also observed that the cruciate and collateral ligaments were intact bilaterally, and that the Veteran had negative Lachman's and McMurray's tests, which indicates that the Veteran did not have lateral instability in either knee.  The November 2008 VA examiner assessed chondromalacia of both knees. 

VA examined the knees in March 2015.  The VA examiner recorded right knee flexion to 95 degrees, right knee extension to 0 degrees, left knee flexion to 110 degrees, and left knee extension to 0 degrees, to include as due to pain, fatigue, weakness, lack of endurance, or incoordination, and after repetitive use over time and during flare-ups.  The March 2015 VA examiner indicated that additional contributing factors of the right and left knee disabilities included less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing.  However, the March 2015 VA examiner concluded that there was no ankylosis, meniscal abnormality, recurrent subluxation, or lateral instability of either knee but that there was recurrent effusion in the right knee.  The March 2015 VA examiner noted that the Veteran had no anterior, posterior, medial, or lateral instability in either knee.  The March 2015 VA examiner further noted that residuals of a 1993 right knee arthroscopy included swelling, pain, and stiffness.  The March 2015 VA examiner diagnosed bilateral knee degenerative arthritis. 

VA and private treatment record during the appeal period show a similar disability picture.  A January 2008 VA treatment record showed complaints of bilateral knee pain, which became worse over the previous six months.  Upon examination in January 2008, the VA clinician noted that the right knee popped on extension but that there was no crepitus in the left knee, and that the Veteran had normal range of motion of both knees with no effusion or pain on joint palpation.  A concurrent VA x-ray report showed an assessment of minor knee abnormality bilaterally with no lateral subluxation or tilt of the patellas and no effusion in either knee.  VA treatment records dated in March 2008 and April 2008 showed complaints of bilateral knee pain.  

A February 2008 private treatment record showed that the Veteran reported constant bilateral knee pain, especially with squatting, kneeling, crawling, and climbing stairs.  The Veteran also stated that he had swelling in both knees, and that increased standing was painful.  Upon examination in February 2008, Dr. R.S. noted mild crepitation in both knees, with no effusion, ligamentous laxity, or tenderness to palpation in either knee.  Dr. R.S. recorded range of motion from 0 to 140 degrees bilaterally.  A concurrent x-ray report shows findings of mild degenerative changes of the undersurface of the patellas.  

A January 2009 private treatment record showed that the Veteran reported bilateral knee pain with feelings of giving way when standing from a seated position, as well as intermittent popping.  Upon examination in January 2009, Dr. J.P. noted that mild tenderness, moderate subpatellar crepitus, and full range of motion in both knees.  Dr. J.P. also found no effusion in either knee, and concluded that the cruciate and collateral ligaments were intact. 

A February 2009 private treatment record showed that the Veteran reported bilateral knee pain which he rated at 5 to 7 out of 10, as well as stiffness, both of which increased with prolonged standing and walking.  The Veteran also asserted that he had pain when standing from a seated position and with climbing stairs.  The Veteran indicated that he was able to perform activities of daily living, some housework such as cooking, lifting, pushing, and carrying light weight objects, but could not perform cleaning or yard work.  Upon examination in February 2009, R.H., L.A.T. noted minimal stiffness, mild swelling, and tenderness to palpation with no edema.  R.H., L.A.T. recorded right knee flexion to 119 degrees, left knee flexion to 124 degrees, right knee extension to 2 degrees, and left knee extension to 5 degrees. 

An October 2009 private treatment record shows that the Veteran reported that Hyalgan injections helped reduce knee pain but that the pain returned for the previous several weeks.  Upon examination in October 2009, Dr. T.P. recorded right knee flexion to 120 degrees and left knee flexion to 130 degrees with crepitus throughout range of motion of both knees.  Dr. T.P. concluded that both knees were stable to ligament stress testing. 

The Board finds that the weight of the lay and medical evidence is against assignment of higher or separate ratings under DC 5260 as the record demonstrates that right and left knee flexion was not limited to 45 degrees at any point during the appeal period.  38 C.F.R. § 4.71a.  The VA examinations, as well as the VA and private treatment records discussed above, do not show right or left knee flexion limited to 45 degrees, to include as due to pain and other orthopedic factors at any point during the entire rating period from February 18, 2005.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's right and left knee disabilities do not warrant higher or separate ratings disability ratings under DC 5261 as the evidence does not establish that right or left knee extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a.  The VA examinations, as well as the VA and private treatment records discussed above, do not show right or left knee extension limited to 10 degrees, to include as due to pain and other orthopedic factors at any point during the entire rating period from February 18, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

The Board has considered the Veteran's reports of the functional limitations of walking, standing, climbing stairs, lifting, cleaning, and yard work; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout right and left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. 
§ 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The March 2015 VA examination reports show specific findings that the Veteran had no ankylosis of the right or left knees.

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence demonstrates that there was no recurrent subluxation or lateral instability of the right or left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  While the Veteran has reported feelings of instability or giving out in the knees, a report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  While the March 2005 VA examination report shows reports by the Veteran that the right knee gave out, the record, including the VA examinations, shows specific clinical findings of no recurrent subluxation or lateral instability of either knee so as to warrant a disability rating under DC 5257.  VA and private treatment records do not otherwise show findings of instability or recurrent subluxation.  Accordingly, to the extent that feelings of giving way or instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right or left knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, the criteria of DCs 5256, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. 
§ 4.71a.  Further, the evidence reflects that the Veteran has not undergone right or left knee replacement, so DC 5055 is also inapplicable.  See March 2015 VA examination report.  

The Board has also considered the Veteran's complaints and medical clinical findings of bilateral knee popping and crepitus, which is defined as the grating sensation caused by the rubbing together of the dry synovial surfaces of joints.  See Dorland's Illustrated Medical Dictionary 429 (32nd ed. 2012).  To the extent that locking or crepitus were painful, and cause limitation of knee motion, these symptoms have also been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for each of the left and right knee disabilities in excess of 20 percent for the entire rating period from February 18, 2005.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the diabetes mellitus type 2 (for the rating period from May 8, 2001 to April 27, 2005), right knee, and left knee disabilities for the  for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus type 2 disability for the initial rating period from May 8, 2001 to April 27, 2005 is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  During this period, the Veteran's diabetes mellitus type 2 was managed with diet only and did not require insulin or oral hypoglycemic agent in addition to restricted diet.  The schedular rating criteria (DC 7913) specifically rate on management of diabetes mellitus with restricted diet only, the requirement for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet, and other symptoms and criteria the Veteran does not meet during the initial rating period from May 8, 2001 to April 27, 2005.  Based on the foregoing, the Board finds that the degree of disability throughout the initial rating period from May 8, 2001 to April 27, 2005 is contemplated by the rating schedule and the assigned ratings are, therefore, adequate and referral for extraschedular consideration is not required.  

The Board also finds that the symptomatology and impairment caused by the Veteran's right and left knee disabilities for the entire rating period is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  

In this case, considering the lay and medical evidence, the right and left knee disabilities have been manifested by painful, noncompensable, limitation motion of the both knees, stiffness, crepitus, as well as frequent episodes of pain, locking, and  effusion; these findings and symptoms are contemplated by the schedular rating criteria.  The symptom of stiffness is considered as similar to pain or locking, which are contemplated under the 20 percent rating assigned under DC 5258.  The reported symptoms of feelings of giving way and popping are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  With respect to the Veteran's assertions and medical findings of functional impairment with walking, standing, lifting, and climbing stairs, to the extent that the right and left knee disabilities cause swelling, instability of station, disturbance to locomotion, interference with standing, and weight bearing, these symptoms and impairment are considered under the schedular rating criteria.  See 38 C.F.R. § 4.45(f).  Moreover, tenderness and swelling are similar to effusion; therefore, they are contemplated in the schedular rating criteria.  See 38 C.F.R. § 4.71a, DC 5258.  With respect to functional impairment with driving, to the extent that driving involves prolonged sitting, such impairment has been considered under the schedular rating criteria.  See 38 C.F.R. § 4.45(f).  To the extent that the Veteran cannot perform cleaning, house work, or yard work due to symptoms or impairment of the right and left knee disabilities, such as pain, stiffness, locking, popping, crepitation, prolonged standing, prolonged walking, and weight-bearing, such symptoms and resulting impairment has been considered under the schedular rating criteria.  Id.  

The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD bilateral hearing loss, sleep apnea, urethral stricture, peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right lower extremity, right and left knee cartilage injury with osteoarthritis, residuals of low back injury, type 2 diabetes mellitus with erectile dysfunction, tinnitus, persisted perforated tympanic membrane, right eye retinopathy, malaria, scars of the right and left calves, and right knee arthroscopy scar.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected diabetes mellitus type 2 (for the rating period from May 8, 2001 to April 27, 2005), right knee, and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd, 13 Vet. App. 449; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

Alternatively, entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 22 Vet. App. 447.  As part of the appeal for a higher rating for the service-connected PTSD, the February 2012 Board decision inferred a claim for a TDIU from a September 2010 statement by the Veteran's representative.  Because a TDIU is an element of the PTSD rating claim under Rice, the Board will consider whether a TDIU is warranted for the PTSD rating period from April 13, 2005.  See August 2005 rating decision.

As explained below, the Veteran stated that he stopped working full time in December 2007; however, the record is unclear as to the exact date in December 2007 when the Veteran stopped working.  Therefore, resolving doubt in the Veteran's favor, the Board will use the earliest date in December 2007 (December 1, 2007).

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from December 1, 2007.  The PTSD disability has been rated 70 percent disabling from April 13, 2005).  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the rating period from December 1, 2007, so long as the severity of the Veteran's PTSD renders him unable to obtain or maintain substantially gainful employment.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).
  
After a review of all the lay and medical evidence, the Board finds that, for the rating period from December 1, 2007, the evidence is in relative equipoise that the service-connected PTSD has rendered the Veteran unable to maintain (follow) substantially gainful employment.  The Board finds that the service-connected PTSD precludes the type of employment for which the Veteran is trained and for which he has experience.  Until December 2007, the Veteran was performing office-type work for the Internal Revenue Service (IRS).  

The Veteran's representative asserted that the Veteran stopped working in December 2007 due to the service-connected PTSD.  See, e.g., September 2010 representative statement.  In September 2008, M.M, Ph.D., a VA clinical psychologist, wrote that the Veteran's impaired social skills resulted in problems in dealing with co-workers and supervisors and, as a result, the Veteran had to quit his job (in December 2007) because he could no longer cope with the stress.  M.M. concluded that PTSD symptoms increased since the Veteran's job termination and that the Veteran remained unemployable.  In December 2013, Dr. R.H. opined that it is at least as likely as not that the Veteran has been unable to secure or follow substantially gainful employment as a result of the service-connected PTSD, without regard to any other disorder, since he last worked in December 2007.  In reaching this conclusion, Dr. R..H. reasoned that the Veteran is unable to work due to the severity of PTSD and, especially the PTSD symptom of depression.  Dr. R.H. also referred to M.M.'s September 2008 that PTSD impaired the Veteran's functioning, both occupationally and socially, and that the Veteran remained unemployable due to PTSD symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected PTSD; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the rating period from December 1, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that a TDIU is not warranted prior to December 1, 2007.  The Veteran has not asserted that he was unemployable for the period prior to December 1, 2007.  The evidence, including the Veteran's statements, shows that the Veteran was working full time until December 2007.  See, e.g., February 2015 VA Form 21-8940.  To the extent that the Veteran had any difficulties while working full time prior to December 1, 2007, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected disabilities for the rating period prior to December 1, 2007.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected disabilities prior to December 1, 2007; therefore, a TDIU is not warranted for the rating period prior to December 1, 2007.  

Because the Board is granting a TDIU based on one-service connected disability (PTSD), which is rated as 70 percent disabling, in addition to other service-connected disabilities with a combined rating of 60 percent or more, the RO should consider the principles of  Bradley v. Peake, 22 Vet. App. 280 (2008) in implementing this Board decision by awarding the appropriate special monthly compensation.  See 38 U.S.C. § 1114 (West 2014).


ORDER

An initial disability rating in excess of 10 percent for diabetes mellitus type 2, for the initial rating period from May 8, 2001 to April 27, 2005, is denied.

An increased disability rating of 20 percent, and no higher, for the service-connected left knee cartilage injury with osteoarthritis, for the entire rating period from February 18, 2005, is granted.  

An increased disability rating of 20 percent, and no higher, for the service-connected right knee cartilage injury with osteoarthritis, for the entire rating period from February 18, 2005, is granted.  

A TDIU for the rating period from December 1, 2007 is granted. 


REMAND

Service Connection for Hypertension 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that service connection is warranted because the current hypertension is related to in-service exposure to Agent Orange.  See, e.g., July 2008 VA Form 21-4138.  Alternatively, the Veteran asserted that hypertension is secondary to the service-connected diabetes mellitus type 2.  See, e.g., August 2008 VA Form 21-4138.  The Veteran is presumed to have in-service herbicide exposure.  

The record reflects that the Veteran has a current diagnosis of hypertension.  See, e.g., July 2011 and May 2015 VA examination reports.  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

The November 2008 and May 2015 VA examiners opined on whether the hypertension is secondary to the service-connected diabetes mellitus type 2; however, the VA examiners did not provide an opinion as to the relationship between the current hypertension and presumed in-service exposure to Agent Orange.  Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the current hypertension was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Initial Rating and Effective Date for Sleep Apnea

In a February 2015 rating decision, the RO granted service connection for the sleep apnea, initially assigning a 50 percent rating effective April 18, 2012.  In an April 2015 statement, the Veteran disagreed with the initial rating and effective date assigned for the sleep apnea.  See, e.g., April 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for hypertension, and higher initial rating and earlier effective date for sleep apnea are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination to help determine the etiology of the current hypertension.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

2. Thereafter, the issue of service connection for hypertension should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

3. The AOJ should issue a statement of the case that addresses the issues of entitlement to a higher initial rating and an earlier effective date for sleep apnea.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


